                                     Case 2:20-cv-07769-VAP-KS Document 20 Filed 02/08/21 Page 1 of 4 Page ID #:84




                                       1 Joel E. Tasca (admitted pro hac vice)
                                         tasca@ballardspahr.com
                                       2 BALLARD SPAHR LLP
                                         One Summerlin, 1980 Festival Plaza
                                       3 Drive, Suite 900
                                         Las Vegas, NV 89135-2958
                                       4 Telephone: 702.868.7511
                                         Facsimile: 702.471.7070
                                       5
                                         Susan N. Nikdel (SBN 317921)
                                       6 nikdels@ballardspahr.com
                                         BALLARD SPAHR LLP
                                       7 2029 Century Park East, Suite 1400
                                         Los Angeles, CA 90067-2915
                                       8 Telephone: 424.204.4400
                                         Facsimile: 424.204.4350
                                       9
                                     10 Attorneys for Defendant
                                        HEADWAY CAPITAL, LLC
                                     11
Los Angeles, California 90067-2915
2029 Century Park East, Suite 1400




                                     12
       Ballard Spahr LLP




                                     13                       UNITED STATES DISTRICT COURT
                                     14                     CENTRAL DISTRICT OF CALIFORNIA
                                     15
                                     16 TERRY FABRICANT, individually and             Case No. 2:20-cv-07769-VAP-KS
                                        on behalf of all others similarly situated,
                                     17                                               CLASS ACTION
                                                                   Plaintiff,
                                     18                                               United States District Virginia A.
                                              v.                                      Phillips
                                     19
                                        HEADWAY CAPITAL, LLC and DOES                 STIPULATION TO STAY CASE
                                     20 1 through 10, inclusive,                      PENDING THE UNITED STATE
                                                                                      SUPREME COURT’S RULING ON
                                     21                            Defendants.        THE DEFINITION OF AN “ATDS”
                                     22
                                     23
                                     24
                                     25
                                     26
                                     27
                                     28
                                           STIPULATION TO STAY CASE PENDING THE UNITED STATE SUPREME COURT’S RULING ON
                                                                    THE DEFINITION OF AN “ATDS”
                                     Case 2:20-cv-07769-VAP-KS Document 20 Filed 02/08/21 Page 2 of 4 Page ID #:85




                                       1         Plaintiff Terry Fabricant (“Plaintiff”) and defendant Headway Capital, LLC
                                       2 (“Headway”) (together, the “Parties”), by and through their attorneys of record,
                                       3 stipulate to, and respectfully request that this Court enter, a stay of this case
                                       4 pending the United States Supreme Court’s forthcoming ruling in Facebook, Inc. v.
                                       5 Duguid (“Duguid”) on the Telephone Consumer Protection Act’s (“TCPA”)
                                       6 definition of an “automatic telephone dialing system” (“ATDS”).
                                       7         In Duguid, Facebook, Inc., challenges the Ninth Circuit’s definition of an
                                       8 ATDS. In contrast to the conclusions of the Third, Seventh, and Eleventh Circuits,
                                       9 the Ninth Circuit holds that equipment is an ATDS simply if it has the capacity to
                                     10 “store numbers to be called” and “to dial such numbers automatically.” Marks v.
                                     11 Crunch San Diego, LLC, 904 F.3d 1041, 1052-53 (9th Cir. 2018). Facebook, Inc.,
Los Angeles, California 90067-2915
2029 Century Park East, Suite 1400




                                     12 has requested—and the Supreme Court has granted—certiorari on the following
       Ballard Spahr LLP




                                     13 issue:
                                     14
                                                 Whether the definition of ATDS in the TCPA encompasses any device
                                     15          that can “store” and “automatically dial” telephone numbers, even if the
                                                 device does not “us[e] a random or sequential number generator.”
                                     16
                                     17 Pet’n for Writ of Certiorari, Duguid, No. 19-511 (Oct. 17, 2019); see also Duguid,
                                     18 2020 U.S. LEXIS 3559, at *1. The Supreme Court is now poised to resolve the
                                     19 growing circuit split and determine the meaning of an ATDS in the June 2021
                                     20 term.
                                     21          This imminent ruling by the Supreme Court warrants a stay in this case.
                                     22 Whether Headway called Plaintiff using an ATDS is a central issue. Here, a stay
                                     23 pending the Duguid decision will promote judicial economy, ensure efficient
                                     24 discovery and fairness, and avoid needless expense to the parties. See Landis v. N.
                                     25 Am. Co., 299 U.S. 248, 254 (1936) (recognizing the district court’s discretion to
                                     26 stay cases). Additionally, the requested stay has a finite period that is likely short,
                                     27 as the Supreme Court “usually issues its decision within three months of oral
                                     28
                                                                                     1
                                            STIPULATION TO STAY CASE PENDING THE UNITED STATE SUPREME COURT’S RULING ON
                                                                     THE DEFINITION OF AN “ATDS”
                                     Case 2:20-cv-07769-VAP-KS Document 20 Filed 02/08/21 Page 3 of 4 Page ID #:86




                                       1 argument; only the very rare case bounces around the chambers for more than six
                                       2 months, and almost every decision is issued in the same term in which the case is
                                       3 argued.” The Best for Last: The Timing of U.S. Supreme Court Decisions, 64 Duke
                                       4 L.J. 991, 993 (Mar. 2015).
                                       5        For these reasons, Headway and Plaintiff stipulate and respectfully request
                                       6 that this Court stay this case until the United States Supreme Court rules on the
                                       7 Ninth Circuit’s definition of an ATDS in Duguid.
                                       8
                                           Dated: February 8, 2021             LAW OFFICES OF TODD M. FRIEDMAN
                                       9                                       PC.
                                                                               Adrian Bacon
                                     10
                                     11                                        By:     /s/ Adrian Bacon
Los Angeles, California 90067-2915
2029 Century Park East, Suite 1400




                                                                                     Adrian Bacon, Esq.
                                     12                                              Attorneys for Plaintiff
                                                                                     TERRY FABRICANT
       Ballard Spahr LLP




                                     13
                                     14    Dated: February 8, 2021             BALLARD SPAHR, LLP
                                                                               Susan N. Nikdel
                                     15
                                     16                                        By:     /s/ Susan N. Nikdel
                                                                                     Susan N. Nikdel
                                     17                                              Attorneys for Defendant
                                                                                     HEADWAY CAPITAL, LLC
                                     18
                                     19 All signatories listed on whose behalf this filing is submitted concur in the filing’s
                                     20 content and have authorized the filing (L.R. 5-4.3.4(a)(2)(i))
                                     21
                                     22
                                     23
                                     24
                                     25
                                     26
                                     27
                                     28
                                                                                     2
                                           STIPULATION TO STAY CASE PENDING THE UNITED STATE SUPREME COURT’S RULING ON
                                                                    THE DEFINITION OF AN “ATDS”
                                     Case 2:20-cv-07769-VAP-KS Document 20 Filed 02/08/21 Page 4 of 4 Page ID #:87




                                       1                              CERTIFICATE OF SERVICE
                                       2
                                           I hereby certify that on this 8th day of February, 2021, I electronically filed a true
                                       3
                                           and correct copy of the foregoing STIPULATION TO STAY CASE PENDING
                                       4
                                           THE     UNITED       STATE      SUPREME        COURT’S        RULING      ON    THE
                                       5
                                           DEFINITION OF AN “ATDS” through the Court’s CM/ECF system, which will
                                       6
                                           send a notice of electronic filing to the following:
                                       7
                                       8    Adrian Robert Bacon
                                            Law Offices of Todd M Friedman PC
                                       9    21550 Oxnard Street Suite 780
                                            Woodland Hills, CA 91367
                                     10     323-306-4234
                                            Fax: 866-633-0228
                                     11     Email: abacon@toddflaw.com
Los Angeles, California 90067-2915
2029 Century Park East, Suite 1400




                                     12
                                            Attorneys for Plaintiff
       Ballard Spahr LLP




                                     13
                                     14
                                     15
                                     16
                                     17
                                     18
                                                                                   /s/ Susan N. Nikdel
                                     19                                            Susan N. Nikdel
                                     20
                                     21
                                     22
                                     23
                                     24
                                     25
                                     26
                                     27
                                     28

                                                                          CERTIFICATE OF SERVICE
